118 Mich. App. 498 (1982)
325 N.W.2d 421
PEOPLE
v.
BLADEL.
Docket No. 63834.
Michigan Court of Appeals.
Decided June 17, 1982.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, Edward J. Grant, Prosecuting *499 Attorney, and John L. Wildeboer, Chief Appellate Attorney, for the people.
Ronald J. Bretz, Assistant State Appellate Defender, for defendant on appeal.
Before: BEASLEY, P.J., and R.B. BURNS and MacKENZIE, JJ.

ON REMAND
PER CURIAM.
By order of the Supreme Court dated April 12, 1982,[1] we are required to reconsider, in light of People v Paintman and People v Conklin.[2]
In Paintman the trial court granted the defendant's motion to suppress a statement given by the defendant to the police. The trial court ruled, following a Walker[3] hearing, that the statement should be excluded because it was involuntary. The Court of Appeals reversed, in an unpublished opinion, stating that the statements were voluntary and admissible. In Conklin the trial court denied the defendant's motion to suppress a confession he gave sheriffs officers holding that the statement had been made voluntarily and in compliance with Miranda.[4] Conklin was, thereafter, convicted. The Court of Appeals affirmed his conviction in an unpublished per curiam opinion. On the appeal of these cases to the Supreme Court, the Court held in a unanimous opinion written by *500 Justice FITZGERALD that the defendants' convictions must be reversed and the cases remanded for new trials, at which statements made without the requested assistance of counsel could not be admitted.[5]
We read Paintman and Conklin in conjunction with the Supreme Court's order of remand in the within case to compel reversal. There is no necessity to repeat what was already said in our previous opinion affirming defendant's conviction.[6]
The Supreme Court requests us to comment regarding "defendant's second issue on appeal".
In the brief filed with this Court, in his second issue, defendant claimed a Bobo[7] violation in two respects: first, obtaining testimony from a police witness that defendant remained silent when taken into custody and, second, when the prosecutor, in closing argument, used the fact of defendant's silence and of defendant's failure to offer an exculpatory explanation.
We held in our previous opinion that since there was neither objection made at trial nor manifest injustice present, the issue was not preserved for review. Regarding the merits, if objection had been made, we would believe it should have been sustained.
Since we reverse in accordance with the Supreme Court order, further comment would be redundant.
Reversed and remanded.
NOTES
[1]  People v Bladel, 413 Mich. 864; 317 NW2d 855 (1982).
[2]  These two cases are reported together, 412 Mich. 518; 315 NW2d 418 (1982).
[3]  People v Walker (On Rehearing), 374 Mich. 331; 132 NW2d 87 (1965).
[4]  Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).
[5]  Paintman and Conklin, supra, 522.
[6]  People v Bladel, 106 Mich. App. 397; 308 NW2d 230 (1981).
[7]  People v Bobo, 390 Mich. 355; 212 NW2d 190 (1973).